Martin, J.
delivered the opinion of the court. The plaintiff sues as endorsee of the the defendant's note. He required the latter to answer on oath, whether the note was not subscribed by him, and endorsed by the payee. No answer being given to either of these interrogatories, and the general issue pleaded, there was judgment for the plaintiff, and the defendant appealed.
*394West’n District.
Sept. 1822.
Thomas for the plaintiff, Bullard for the defendant.
His counsel urges, that the interrogatories were not such as he was bound to answer.
The Civil Code recognises one instance only in which the party may refuse to answer, i. e. when he might thereby arraign himself of a crime. Civil Code, 316, art. 261.
He may be dispensed, by the judge, from answering interrogatories which are impertinent, i. e. have no reference to the issue—id. art. 262.
The court was therefore correct in taking the two interrogatories as confessed; and in consequence of the proof, resulting from such presumed confession, giving judgment for the plaintiff—id. art. 261.
It is urged, the second interrogatory was as to a fact, not supposed to be in the knowlege of the defendant. If it was, he ought to have answered affirmatively or negatively. If it was not, he ought to have said so.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.